Exhibit 10.1

The realreal, inc.

2019 Equity INCENTIVE PLAN

OPTION AWARD NOTICE

[Name of Optionee]

You have been awarded an option to purchase shares of Common Stock of The
RealReal, Inc., a Delaware corporation (the “Company”). The option is granted
pursuant to the terms and conditions of The RealReal, Inc. 2019 Equity Incentive
Plan (the “Plan”) and the Stock Option Agreement (together with this Award
Notice, the “Agreement”). Copies of the Plan and the Stock Option Agreement are
attached hereto. Capitalized terms not defined herein shall have the meanings
specified in the Plan or the Agreement.

 

 

 

 

Option:

  

You have been awarded [a Nonqualified Stock Option][an Incentive Stock Option]
to purchase from the Company [            ] shares of its Common Stock, par
value $0.00001 per share (the “Common Stock”), subject to adjustment as provided
in Section 4.2 of the Agreement.

 

 

Option Date:

  

[            ,         ]

 

 

Exercise Price:

  

$[        ] per share, subject to adjustment as provided in Section 4.2 of the
Agreement.

 

 

Vesting Schedule:

  

Except as otherwise provided in the Plan, the Agreement or any other agreement
between the Company or any of its Subsidiaries and you, the Option shall vest on
the one-year anniversary of the Option Date with respect to 25% of the shares
subject to the Option on the Option Date and in thirty-six (36) equal
installments on a monthly basis thereafter if, and only if, you are, and have
been, continuously (except for any absence for vacation, leave, etc. in
accordance with the Company’s or its Subsidiaries’ policies): (i) employed by
the Company or any of its Subsidiaries; (ii) serving as a Non-Employee Director;
or (iii) providing services to the Company or any of its Subsidiaries as an
advisor or consultant, in each case, from the date of this Agreement through and
including the applicable vesting date.

 

 

Expiration Date:

  

Except to the extent earlier terminated pursuant to Section 2.2 of the Agreement
or earlier exercised pursuant to Section 2.3 of the Agreement, the Option shall
terminate at 5:00 p.m., U.S. Pacific time, on the ten-year anniversary of the
Option Date.

.

 

 

THE REALREAL, INC.

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

Acknowledgment, Acceptance and Agreement:

By accepting this grant on the Company’s stock plan administrator’s website, I
hereby accept the Option granted to me and acknowledge and agree to be bound by
the terms and conditions of this Award Notice, the Agreement and the Plan.

 

 




 

--------------------------------------------------------------------------------

 

THE REALREAL, INC.
2019 EQUITY INCENTIVE PLAN 

Stock Option Agreement

 

The RealReal, Inc., a Delaware corporation (the “Company”), hereby grants to the
individual (“Optionee”) named in the award notice attached hereto (the “Award
Notice”) as of the date set forth in the Award Notice (the “Option Date”),
pursuant to the provisions of  The RealReal, Inc. 2019 Equity Incentive Plan
(the “Plan”), an option to purchase from the Company the number of shares of the
Company’s Common Stock, par value $0.00001 per share (“Common Stock”), set forth
in the Award Notice at the price per share set forth in the Award Notice (the
“Exercise Price”) (the “Option”), upon and subject to the terms and conditions
set forth below, in the Award Notice and in the Plan. Capitalized terms not
defined herein shall have the meanings specified in the Plan.

 

1.Option Subject to Acceptance of Agreement. The Option shall be null and void
unless Optionee shall accept this Agreement by electronically accepting this
Agreement within the Optionee’s stock plan account with the Company’s stock plan
administrator according to the procedures then in effect.

2.Time and Manner of Exercise of Option.

2.1.    Maximum Term of Option. In no event may the Option be exercised, in
whole or in part, after the expiration date set forth in the Award Notice (the
“Expiration Date”).

 

2.2.    Vesting and Exercise of Option. The Option shall become vested and
exercisable in accordance with the vesting schedule set forth in the Award
Notice (the “Vesting Schedule”). The period of time prior to the full vesting of
the Option shall be referred to herein as the “Vesting Period.” The Option shall
be vested and exercisable following a termination of Optionee’s employment
according to the following terms and conditions:

 

(a)Termination due to Death or Disability. If Optionee’s employment with the
Company terminates prior to the end of the Vesting Period by reason of
Optionee’s death or a termination by the Company due to Disability (as defined
below), then in either such case, the Option only to the extent vested on the
effective date of Optionee’s death or such termination of employment, may
thereafter be exercised by Optionee or Optionee’s executor, administrator, legal
representative, guardian or similar person until and including the earlier to
occur of (i) the date which is one year after the date of death or termination
of employment and (ii) the Expiration Date.  The unvested portion of the Option
shall terminate immediately upon such death or termination of employment.

(b)Termination other than for Cause or due to death or Disability. If Optionee’s
employment with the Company terminates prior to the end of the Vesting Period by
reason of a termination of Optionee’s employment (i) by the Company for any
reason other than for Cause (as defined below) or Disability or (ii) by the
Optionee for any reason, the Option, only to the extent vested on the effective
date of such termination of employment, may thereafter be exercised by Optionee
until and including the earlier to occur of (i) the date which is ninety (90)
days after the date of such termination of employment and (ii) the Expiration
Date.   The unvested portion of the Option shall terminate immediately upon such
death or termination of employment.

(c)Termination in Connection with a Change in Control.  In the event that the
Company terminates Optionee’s employment without Cause or Optionee resigns for
Good Reason (as defined below), in either case, prior to the expiration of the
Vesting Period and on or within 12 months after the effective date of a Change
in Control, 50% of the unvested Option shall remain outstanding and shall vest
as of such termination of employment if the Optionee executes and does not
revoke a waiver and release of claims in the form prescribed by the Company
within 60 days after the date of such termination, and the Option, to the extent
vested as of the Optionee’s termination of employment, may thereafter be
exercised by Optionee until and including the earlier to occur of (i) the date
which is one year after the date of termination of employment and (ii) the
Expiration Date.   The unvested portion of the Option shall terminate
immediately upon such termination of employment.

 

--------------------------------------------------------------------------------

 

(d)Termination for Cause. If Optionee’s employment with the Company terminates
by reason of the Company’s termination of Optionee’s employment for Cause, then
the Option, whether or not vested, shall terminate immediately upon such
termination of employment.

(e)Definitions.

 

(i)

Cause.  For purposes of this Option, “Cause” shall have the meaning assigned to
such term in any written employment or similar agreement between the Company or
any of its Subsidiaries and the Optionee in effect on the Option Date or (ii) if
Optionee is not party to an employment or similar agreement in effect on the
Option Date which defines “Cause,” then “Cause” shall mean: (A) Optionee’s
failure to perform his assigned duties or responsibilities as an employee,
director or consultant (as applicable) of the Company or its affiliates (other
than a failure resulting from Optionee’s disability) after written notice
thereof from the Company describing Optionee’s failure to perform such duties or
responsibilities; (B) Optionee’s act, or failure to act, that was performed in
bad faith and to the detriment of the Company or any of its affiliates; (C)
Optionee engaging in any act of dishonesty, disloyalty to the Company or any of
its affiliates, embezzlement, fraud, breach of trust or misrepresentation; (D)
Optionee’s violation of any law or regulation applicable to the business of the
Company or any of its affiliates; (E) Optionee’s breach of any confidentiality
agreement or invention assignment agreement between Optionee and the Company (or
any affiliate of the Company); or (F) Optionee’s admission or conviction of, or
entering a plea of guilty or nolo contendere to, any crime or Optionee’s
commission of any act of moral turpitude.  Optionee understands that nothing in
this Agreement is intended to conflict with 18 U.S.C. § 1833(b) or create
liability for disclosures of trade secrets that are expressly allowed by 18
U.S.C. § 1833(b).  The Optionee further understands that nothing contained in
this Agreement limits the Optionee’s ability to file a charge or complaint with
the Equal Employment Opportunity Commission, the National Labor Relations Board,
the Occupational Safety and Health Administration, the Securities and Exchange
Commission or any other federal, state or local governmental agency or
commission (“Government Agencies”).  The Optionee further understands that
neither this Agreement limits the Optionee’s ability to communicate with any
Government Agencies or otherwise participate in any investigation or proceeding
that may be conducted by any Government Agency, including providing documents or
other information, without notice to the Company. 

 

 

(ii)

Disability.  For purpose of this Option, “Disability” shall mean Optionee’s
absence from the Optionee’s duties with the Company on a full-time basis for at
least 180 consecutive days as a result of the Optionee’s incapacity due to
physical or mental illness, or under such other circumstances as the Committee
determines, in its sole discretion, constitute a Disability.

 

 

(iii)

Good Reason. For purposes of this Option, (i) “Good Reason” shall have the
meaning assigned to such term in any written employment or similar agreement
between the Company or any of its Subsidiaries and the Optionee in effect on the
Option Date or (ii) if Optionee is not party to an employment or similar
agreement in effect on the Grant Date which defines “Good Reason,” then “Good
Reason” shall mean Optionee's voluntary termination as an employee, director or
consultant of the Company or its affiliates within 60 days after (A) a
requirement by the Company or an affiliate of the Company that Optionee relocate
or commute to a location more than 50 miles away from Optionee's work location
as of the Option Date, unless Optionee has consented in writing to such
requirement, (B) a material reduction by the Company in Optionee's base salary
(other than a reduction in connection with substantially proportionate
reductions to the base salary of substantially all other executives of the
Company), unless Optionee has consented in writing to such reduction, or (C) a
material diminution in Optionee's duties and responsibilities inconsistent with
Optionee's position with the Company and Optionee's duties and responsibilities
immediately prior to such material diminution (but excluding transfers of duties
and responsibilities to one or more employees as a result of the Company's
natural growth, and excluding further any material diminution in Optionee's
duties and responsibilities as a result of a corporate transaction, so long as
Optionee has substantially similar duties and responsibilities in a division,
subsidiary or other entity that is substantially similar in size to the
division, subsidiary or other entity over which Optionee had authority and
responsibility prior to the relevant corporate transaction), unless Optionee has
consented in writing to such diminution; provided, however, that the Company
shall have a 30-day period to cure any such Good Reason event and, if cured, the
Optionee shall not be eligible to terminate Optionee’s employment due to such
Good Reason event.

 

 

--------------------------------------------------------------------------------

 

2.3.    Method of Exercise. Subject to the limitations set forth in this
Agreement, the Option, to the extent vested, may be exercised by Optionee (a) by
delivering to the Company an exercise notice in the form prescribed by the
Company specifying the number of whole shares of Common Stock to be purchased
and by accompanying such notice with payment therefor in full (or by arranging
for such payment to the Company’s satisfaction), and (b) by executing such
documents as the Company may reasonably request.   The Optionee shall satisfy
the payment of the aggregate purchase price payable pursuant to the exercise of
the Option by the Company withholding from the shares of Common Stock otherwise
to be delivered to the Optionee pursuant to the Option a whole number of shares
of Common Stock having a Fair Market Value, determined as of the date of
exercise, equal to the aggregate purchase price payable pursuant to the Option
by reason of such exercise.  Notwithstanding the foregoing, the Optionee may
elect, in Optionee’s sole discretion, to satisfy the purchase price payable by
reason of exercise (i) in cash, (ii) by delivery to the Company (either actual
delivery or by attestation procedures established by the Company) of shares of
Common Stock having an aggregate Fair Market Value, determined as of the date of
exercise, equal to the aggregate purchase price payable pursuant to the Option
by reason of such exercise, (iii) except as may be prohibited by applicable law,
in cash by a broker-dealer acceptable to the Company to whom Optionee has
submitted an irrevocable notice of exercise or (iv) by a combination of (i) and
(ii).  No share of Common Stock or certificate representing a share of Common
Stock shall be issued or delivered until the full purchase price therefor and
any withholding taxes thereon, as described in Section 4.1, have been paid.

 

2.4.    Termination of Option. In no event may the Option be exercised after it
terminates as set forth in this Section 2.4. The Option shall terminate, to the
extent not earlier terminated pursuant to Section 2.2 or exercised pursuant
to Section 2.3, on the Expiration Date. Upon the termination of the Option, the
Option and all rights hereunder shall immediately become null and void.

 

3.Transfer Restrictions and Investment Representations.

3.1.    Nontransferability of Option. The Option may not be transferred by
Optionee other than by will or the laws of descent and distribution or pursuant
to the designation of one or more beneficiaries on the form prescribed by the
Company. Except to the extent permitted by the foregoing sentence, (i) during
Optionee’s lifetime the Option is exercisable only by Optionee or Optionee’s
legal representative, guardian or similar person and (ii) the Option may not be
sold, transferred, assigned, pledged, hypothecated, encumbered or otherwise
disposed of (whether by operation of law or otherwise) or be subject to
execution, attachment or similar process. Upon any attempt to so sell, transfer,
assign, pledge, hypothecate, encumber or otherwise dispose of the Option, the
Option and all rights hereunder shall immediately become null and void.

 

3.2.    Investment Representation. Optionee hereby represents and covenants that
(a) any shares of Common Stock purchased upon exercise of the Option will be
purchased for investment and not with a view to the distribution thereof within
the meaning of the Securities Act of 1933, as amended (the “Securities Act”),
unless such purchase has been registered under the Securities Act and any
applicable state securities laws; (b) any subsequent sale of any such shares
shall be made either pursuant to an effective registration statement under the
Securities Act and any applicable state securities laws, or pursuant to an
exemption from registration under the Securities Act and such state securities
laws; and (c) if requested by the Company, Optionee shall submit a written
statement, in a form satisfactory to the Company, to the effect that such
representation (x) is true and correct as of the date of any purchase of any
shares hereunder or (y) is true and correct as of the date of any sale of any
such shares, as applicable. As a further condition precedent to any exercise of
the Option, Optionee shall comply with all regulations and requirements of any
regulatory authority having control of or supervision over the issuance or
delivery of the shares and, in connection therewith, shall execute any documents
which the Board or the Committee shall in its sole discretion deem necessary or
advisable.

 

 

--------------------------------------------------------------------------------

 

4.Additional Terms and Conditions.

4.1.    Withholding Taxes.

 

(a)As a condition precedent to the issuance of Common Stock following the
exercise of the Option, Optionee shall, upon request by the Company, pay to the
Company in addition to the purchase price of the shares, such amount as the
Company determines is required, under all applicable federal, state, local or
other laws or regulations, to be withheld and paid over as income or other
withholding taxes (the “Required Tax Payments”) with respect to such exercise of
the Option. If Optionee shall fail to advance the Required Tax Payments after
request by the Company, the Company may, in its discretion, deduct any Required
Tax Payments from any amount then or thereafter payable by the Company to
Optionee.

(b)Optionee shall satisfy his or her obligation to advance the Required Tax
Payments by the Company withholding whole shares of Common Stock which would
otherwise be delivered to Optionee upon exercise of the Option having an
aggregate Fair Market Value, determined as of the date on which such withholding
obligation arises (the “Tax Date”), equal to the Required Tax
Payments.  Notwithstanding the foregoing, the Optionee may elect to satisfy his
or her obligation to advance the Required Tax Payments by any of the following
means: (i) a cash payment to the Company; (ii)  delivery to the Company (either
actual delivery or by attestation procedures established by the Company) of
previously owned whole shares of Common Stock having an aggregate Fair Market
Value, determined as of the Tax Date, equal to the Required Tax Payments;
(iii) except as may be prohibited by applicable law, a cash payment by a
broker-dealer acceptable to the Company to whom Optionee has submitted an
irrevocable notice of exercise or (iv) any combination of (i) and (ii). Shares
to be delivered to the Company or withheld may not have a Fair Market Value in
excess of the minimum amount of the Required Tax Payments (or such greater
withholding amount to the extent permitted by applicable withholding rules and
accounting rules without resulting in variable accounting treatment).  Any
fraction of a share which would be required to satisfy any such obligation shall
be disregarded and the remaining amount due shall be paid in cash by the
Optionee.   No share of Common Stock or certificate representing a share of
Common Stock shall be issued or delivered until the Required Tax Payments have
been satisfied in full.

4.2.    Adjustment. In the event of any equity restructuring (within the meaning
of Financial Accounting Standards Board Accounting Standards Codification Topic
718, Compensation—Stock Compensation) that causes the per share value of shares
of Common Stock to change, such as a stock dividend, stock split, spinoff,
rights offering or recapitalization through an extraordinary dividend, the
number and class of securities subject to the Option and the Exercise Price
shall be equitably adjusted by the Committee, such adjustment to be made in
accordance with Section 409A of the Code. In the event of any other change in
corporate capitalization, including a merger, consolidation, reorganization, or
partial or complete liquidation of the Company, such equitable adjustments
described in the foregoing sentence may be made as determined to be appropriate
and equitable by the Committee (or, if the Company is not the surviving
corporation in any such transaction, the board of directors of the surviving
corporation) to prevent dilution or enlargement of rights of participants. The
decision of the Committee regarding any such adjustment shall be final, binding
and conclusive.

 

4.3.    Compliance with Applicable Law. The Option is subject to the condition
that if the listing, registration or qualification of the shares subject to the
Option upon any securities exchange or under any law, or the consent or approval
of any governmental body, or the taking of any other action is necessary or
desirable as a condition of, or in connection with, the purchase or issuance of
shares hereunder, the Option may not be exercised, in whole or in part, and such
shares may not be issued, unless such listing, registration, qualification,
consent, approval or other action shall have been effected or obtained, free of
any conditions not acceptable to the Company. The Company agrees to use
reasonable efforts to effect or obtain any such listing, registration,
qualification, consent, approval or other action.

 

4.4.    Issuance or Delivery of Shares. Upon the exercise of the Option, in
whole or in part, the Company shall issue or deliver, subject to the conditions
of this Agreement, the number of shares of Common Stock purchased against full
payment therefor. Such issuance shall be evidenced by the appropriate entry on
the books of the Company or of a duly authorized transfer agent of the Company.
The Company shall pay all original issue or transfer taxes and all fees and
expenses incident to such issuance, except as otherwise provided in Section 4.1.

 

--------------------------------------------------------------------------------

 

 

4.5.    Option Confers No Rights as Stockholder. Optionee shall not be entitled
to any privileges of ownership with respect to shares of Common Stock subject to
the Option unless and until such shares are purchased and issued upon the
exercise of the Option, in whole or in part, and Optionee becomes a stockholder
of record with respect to such issued shares. Optionee shall not be considered a
stockholder of the Company with respect to any such shares not so purchased and
issued.

 

4.6.    Option Confers No Rights to Continued Employment. In no event shall the
granting of the Option or its acceptance by Optionee, or any provision of this
Agreement or the Plan, give or be deemed to give Optionee any right to continued
employment by the Company, any Subsidiary or any affiliate of the Company or
affect in any manner the right of the Company, any Subsidiary or any affiliate
of the Company to terminate the employment of any person at any time.

 

4.7.    Decisions of Board or Committee. The Board or the Committee shall have
the right to resolve all questions which may arise in connection with the Option
or its exercise. Any interpretation, determination or other action made or taken
by the Board or the Committee regarding the Plan or this Agreement shall be
final, binding and conclusive.

 

4.8.    Successors. This Agreement shall be binding upon and inure to the
benefit of any successor or successors of the Company and any person or persons
who shall, upon the death of Optionee, acquire any rights hereunder in
accordance with this Agreement or the Plan.

 

4.9.    Notices. All notices, requests or other communications provided for in
this Agreement shall be made, if to the Company, to The RealReal, Inc., Attn:
Stock Plan Administrator, 55 Francisco Street, Suite 600, San Francisco,
California 94133, and if to Optionee, to the last known mailing address of
Optionee contained in the records of the Company. All notices, requests or other
communications provided for in this Agreement shall be made in writing either
(a) by personal delivery, (b) by facsimile or electronic mail with confirmation
of receipt, (c) by mailing in the United States mails or (d) by express courier
service. The notice, request or other communication shall be deemed to be
received upon personal delivery, upon confirmation of receipt of facsimile or
electronic mail transmission or upon receipt by the party entitled thereto if by
United States mail or express courier service; provided, however, that if a
notice, request or other communication sent to the Company is not received
during regular business hours, it shall be deemed to be received on the next
succeeding business day of the Company.

 

4.10.    Governing Law. This Agreement, the Option and all determinations made
and actions taken pursuant hereto and thereto, to the extent not governed by the
Code or the laws of the United States, shall be governed by the laws of the
State of Delaware and construed in accordance therewith without giving effect to
principles of conflicts of laws.

 

4.11.    Agreement Subject to the Plan. This Agreement is subject to the
provisions of the Plan and shall be interpreted in accordance therewith. In the
event that the provisions of this Agreement and the Plan conflict, the Plan
shall control. The Optionee hereby acknowledges receipt of a copy of the Plan.

 

4.12.    Entire Agreement. This Agreement and the Plan constitute the entire
agreement of the parties with respect to the subject matter hereof and supersede
in their entirety all prior undertakings and agreements of the Company and the
Optionee with respect to the subject matter hereof, and may not be modified
adversely to the Optionee’s interest except by means of a writing signed by the
Company and the Optionee.

 

4.13.    Partial Invalidity. The invalidity or unenforceability of any
particular provision of this Agreement shall not affect the other provisions
hereof and this Agreement shall be construed in all respects as if such invalid
or unenforceable provisions were omitted.

 

4.14.    Amendment and Waiver. The provisions of this Agreement may be amended
or waived only by the written agreement of the Company and the Optionee, and no
course of conduct or failure or delay in enforcing the provisions of this
Agreement shall affect the validity, binding effect or enforceability of this
Agreement.

 

 

--------------------------------------------------------------------------------

 

4.15.    Counterparts. The Award Notice may be executed in two counterparts,
each of which shall be deemed an original and both of which together shall
constitute one and the same instrument.

 

4.16  Tax Matters.  The Award Notice shall designate whether this Option is
intended to qualify as an “incentive stock option” under Section 422 of the
Code.  Notwithstanding anything in the Award Notice to the contrary, the Option
will not qualify as an “incentive stock option,” among other events, (i) if the
Optionee disposes of the shares of Common Stock acquired pursuant to the Option
at any time during the two year period following the date of this Agreement or
the one year period following the date on which the Option is exercised;
(ii) except in the event of the Participant’s death or disability (as defined in
Section 22(e)(3) of the Code), if the Optionee is not employed by the Company at
all times during the period beginning on the date of this Agreement and ending
on the day three months before the date of exercise of the Option; or (iii) to
the extent the aggregate fair market value (determined as of the time the Option
is granted) of the shares of Common Stock subject to “incentive stock options”
which become exercisable for the first time in any calendar year exceeds
$100,000.  To the extent that the Option does not qualify as an “incentive stock
option,” it shall not affect the validity of the Option and shall constitute a
separate non-qualified stock option.  

 

 

 